Citation Nr: 1540270	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-13 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1960 to June 1987, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to a an increased rating for the Veteran's lumbar spine disability.

In a February 2014 decision for the Veteran's claim of entitlement to an increased rating for a lumbar spine disability, the Board determined that entitlement to a TDIU had been raised by the record and remanded the issue for additional development. 

Thereafter, in a December 2014 rating decision, the RO denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In this case, the Veteran received a notice letter dated in July 2014 that informed him of what evidence was required to substantiate a claim of entitlement for a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  Pursuant to the Board's February 2014 remand directives, the Veteran was provided a formal application for a TDIU.  Thereafter, he was afforded VA examinations in in October 2014.  The examinations are adequate to abjudicate the Veteran's TDIU claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, it is acknowledged that the examiner did not address the combined effect of all service-connected disabilities on the Veteran's employment.  However, in light of the Court's holding in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), to the effect that the question of employability is legal rather than medical in nature, such response from the examiner is no longer deemed necessary.

Thereafter, the RO adjudicated that claim for a TDIU in a December 2014 rating decision. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria and Analysis

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Factual Background 

The Veteran contends that his service connected disabilities preclude him from securing employment.  

The Veteran is currently service-connected for hypertension (60 percent disabling); degenerative disc disease of the lumbar spine (40 percent disabling); right knee replacement with scar (30 percent disabling); diabetes mellitus (20 percent disabling); degenerative disc disease of the cervical spine (10 percent disabling); mild paralysis of the left lower extremity (10 percent disabling);  mild paralysis of the right lower extremity (10 percent disabling); residuals fracture left (minor) little finger (noncompensable); and impotence (noncompensable).  His combined disability rating is 90 percent. Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).

The Veteran's VA Form 21-8940 (Veteran's Application of Increased Compensation Based on Unemployability) reflects that he has a college degree with 2 years of professional graduate school.  It further notes that he last worked full time in April 2008 and became too disabled to work in August 2009.  He was employed as a tax consultant and stock broker.  Additionally, he stated that he was self-employed and earned 300 dollars in monthly income.  

The Veteran was afforded VA examinations in October 2014 determine the impact his service-connected disability had on his ability to obtain and follow substantially gainful employment.  The examiners determined that the Veteran's service-connected finger disability, hypertension, and erectile dysfunction did not impact his ability to work.  It was also noted that the appellant's cervical spine, lumbar spine and right knee disabilities and his diabetes mellitus impacted his ability to work, but it was nevertheless found that he could work with limitations.  With regard to the lumbar spine disabilities, the limitations consisted of no sitting for longer than 20 minutes without changing positions; no standing for longer than 15 minutes without changing positions; no walking longer than half a mile without stopping to rest; limited bending/twisting at the waist; no stair /ladder use; and no lifting greater than 25 pounds.  As for the right knee disability, the limitations consisted of no standing for longer than 1 hour without changing position; no walking for more than half a mile without stopping to rest; no kneeling/squatting; and limited stair/ladder use.  Limitations for the cervical spine were no driving for longer than 1 hour without stopping to rest; no overhead work or overhead lifting; no ladder use; and no lifting greater than 25 pounds.  In terms of limitations due to diabetes mellitus, the examiner determined that the Veteran would require a positon that would allow him to eat on a regular scheduled basis and to eat snacks to maintain good glycemic control.  However, he was not limited from physical or sedentary work.  Given the nature of his past employment, it appears that the limitations imposed by his disabilities would not prevent work as a trader or stockbroker.

During the examination for hypertension, the appellant denied any symptoms and reported that he stayed active in his large back yard with his show dogs.  He further stated that he managed on his own yard and walked for exercise.  Additionally, during the lumbar spine examination, he reported that he still worked for a few of his clients. 


Analysis

After a review of the evidence of record, the Board finds that a TDIU is not warranted for any portion of the rating period on appeal.  In this regard, the evidence does not suggest that the Veteran is unable to follow or obtain physical or sedentary work or other forms of substantially gainful employment.  As previously stated, the appellant was afforded VA examinations to determine the impact of his service-connected disabilities on his ability to obtain employment.  While the examiners determined that the appellant's lumbar spine, cervical spine, and right knee disabilities, as well as his diabetes mellitus, affected his ability to work, they determined that he was able to work with identified limitations.  There was no finding that the claimant was otherwise unemployable.  

The Board has also considered the lay evidence of record.  While the Veteran reported that he became too disabled to work in 2009, during the VA examination for the lumbar spine, he stated that he still worked with a few of his clients.  Moreover, he reported that he maintained his own yard and stayed active with his show dogs.  Such statements weigh against the claim of entitlement to a TDIU in that they suggest that the appellant's service-connected disabilities do not preclude him from performing the physical and mental acts required by employmen consistent with his education and training.  

In reaching this determination, the Board acknowledges that despite addressing the effects of each service-connected disability, the examiners did not provide an opinion as to the collective occupational impact posed by the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In sum, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude substantially gainful employment.  Thus, the evidence is against the award of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


